DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments and amendments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues that Alexander fails to teach “predicting… whether the addressable content item will be viewed, at one or more times, by users having the characteristics of targeted recipients” and “selecting, based on the predicting of whether the addressable content item will be viewed, at the one or more times, by the users having the characteristics of targeted recipients, one of the addressable content item or the non-addressable content item”.  The Examiner respectfully disagrees.
As stated in the previous Office Action, Paragraph 0068 teaches that the ad selector processor can retrieve the program and analyze the meta-data (such as the meta-data described in Paragraph 0058), wherein the meta-data is used to select the appropriate ad.  This process that results in the selection of an appropriate ad, under a broadest reasonable interpretation is interpreted by the Examiner as the prediction process.  Paragraph 0068 than teaches that once predicted using this analysis process, selection of the appropriate ad is made, which therefore reads on “selected, based on the predicting of whether the addressable content item will be viewed, at one or more times (the analysis process predicts the ad that will be viewed by users that prefer G rated content, or above a particular demographic threshold), by the users having the characteristics of targeted recipients (further note Paragraph 0055 for also using user characteristics), one of the addressable content item or the non-addressable content item (the regional or non-regional ad). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 8-10, 12-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander (U.S. Patent Application Publication 2010/0153994). 
	Referring to claim 1, Alexander discloses receiving data indicating requests to deliver, via insertion into one or more streams (see Paragraph 0055 for the servers receiving ads that are selected (indicating requests by the servers) to be delivered to various set top box devices), a non-addressable content item (see Paragraph 0058 for selecting an ad for a brand of car with no regional association, therefore selecting a non-regional ad that is not addressed to a particular geographical area and further note Paragraph 0043 for defining the ad as a national ad, therefore the ad does not specify a targeted/addressable area) and an addressable content item (see Paragraph 0058 for selecting a regional ad targeted to car dealerships within a specific geographical area), wherein the data comprises characteristics of targeted recipients of the addressable content item (see Paragraph 0055 for the data used to determine the addressable/regionally targeted ads using the received metadata that includes individuals viewer demographic data and further note Paragraph 0062 for the metadata includes household income data).
	Alexander also discloses clustering, based on characteristics of the plurality of users, the plurality of users into a plurality of user groups (see Paragraph 0058 for selecting ads based on users defined by metadata for the ad, such as Paragraph 0061 clustering a group of users that are only permitted to watch G rated ads, as well as the other metadata in Paragraphs 0062-0066   corresponding to selecting ads representative of a specific group of users).
	Alexander also discloses predicting, based on the plurality of user groups and for insertion in at least one content stream of the one or more content streams, whether the addressable content item will be viewed, at one or more times, by users having the characteristics of targeted recipients (see Paragraph 0068 for predicting which ads to select to users using the different types of metadata defined in Paragraph 0058).
	Alexander also discloses selecting, based on the predicting of whether the addressable content item will be viewed, at the one or more times, by the users having the characteristics of targeted recipients, one of the addressable content item or the non-addressable content item (see Paragraph 0068 for selecting the predicted addressable or non-addressable content items and the Examiner’s rebuttal above).
	Alexander also discloses causing delivery, based on the determining and via insertions at the one or more times in the at least one content stream, of the selected one of the addressable content item or the non-addressable content item (see Paragraph 0068 for streaming the selected ads to the user over the distribution network).

	Referring to claim 2, Alexander also discloses that the predicting whether the addressable content item will be viewed by the users having the characteristics of the targeted recipients comprises predicting a quantity of targeted recipients that will view the addressable content item (see Paragraph 0055 for predicting how many people will watch the ad by selecting an ad that corresponds to a quantity of targeted recipients using the metadata that defines that the ad will be delivered to a number of recipients in a geographical area, a rating and household income (thereby predicting a quantity of users by restricting the set of users that will receive and view the selected ad based on the metadata)).

	Referring to claim 3, Alexander also discloses that the clustering the plurality of users into the plurality of user groups comprises determining, for each of the plurality of user groups, a representative user (see Paragraphs 0043-0049 for clustering users into a plurality of different groups by defining ads by various parameters (e.g. rating parameters defines a group of users that are only allowed to view G rated content)), wherein the predicting comprises selecting, from the plurality of user groups, one or more user groups associated with the characteristics of targeted recipients (see Paragraphs 0041 and 0055 for selecting ad selection parameters, therefore if the ad selection parameter of a G rating is selected, the user group corresponding to a G-rating is what is being selected) and predicting, based on characteristics of one or more representative users of the one or more user groups, whether other users of the one or more user groups will view the addressable content item at the one or more times (see Paragraphs 0041 and 0055 for predicting that only users that are permitted to watch an ad with a G rating based on the selected G rating parameter).    

	Referring to claim 5, Alexander discloses that the characteristic of targeted recipients of the addressable content item indicate an income level and the characteristics of the plurality of users comprise a political affiliation (see Paragraph 0046).

	Referring to claim 6, Alexander discloses selecting the addressable content item based on a geographic constraint (see Paragraph 0048).   

	Referring to claim 8, Alexander discloses that data indicating the requests further comprises characteristics of second targeted recipients of a second addressable content item (see Paragraphs 0055-0066 for using different ad selection parameters to target a second set of targeted/regional recipients), wherein the predicting comprises a quantity of a first targeted recipients that will view, at the one or more times, the addressable content item (see Paragraph 0064 for defining a first specified location that represents a quantity of first targeted/regional recipients that will view the addressable content item) and a quantity of second targeted recipients that will view, at the one or more times, the second addressable content item (see Paragraph 0064 for defining a second specified location that represents a quantity of second targeted/regional recipients that will view the addressable content item).
	Alexander also discloses that delivery of the addressable content item and the non-addressable content item comprises causing delivery of the addressable content item to one or more first user groups, of the plurality of user groups, associated with the characteristics of the targeted recipients (see Paragraphs 0043 and 0055 for delivering regional ads to users based on the selection metadata in Paragraphs 0058-0066) and the non-addressable content item to one or more second user groups, of the plurality of user groups, associated with the characteristics of the second targeted recipients (see Paragraphs 0043 and 0055 for delivering national ads to users based on the selection metadata in Paragraphs 0058-0066).

	Referring to claim 9, see the rejection of claims 1 and 8. 
	Referring to claims 10, see the rejection of claim 8.
	Referring to claims 12-13, see the rejection of claims 5-6, respectively.
	Referring to claims 15-17, see the rejection of claims 1-3, respectively.
	Referring to claim 19, see the rejection of claim 6.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (U.S. Patent Application Publication 2010/0153994) in view of Kirti et al. (U.S. Patent Application Publication 2017/0262894).
	Referring to claim 4, Alexander discloses all of the limitations in claim 1, but fails to teach determining, based on the characteristics of the plurality of users, a vector for each of the plurality of users indicating whether each of a plurality of characteristics is applicable to the user, determining based on the vectors, similarities of each user relative to each of the other users and clustering, based on the determined similarities, the plurality of user groups.
	Kirti discloses determining, based on the characteristics of the plurality of users, a vector for each of the plurality of users indicating whether each of a plurality of characteristics is applicable to the user (see the bottom of Paragraph 0003), determining based on the vectors, similarities of each user relative to each of the other users and clustering, based on the determined similarities, the plurality of user groups (see Paragraph 0004).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the targeted advertisement system, as taught by Alexander, to include to clustering process, as taught by Liao, for the purpose of allowing the cluster model to account for relative importance of various characteristics to the user who provided the ad request to the online system (see the bottom of Paragraph 0004 of Kirti).

	Referring to claims 11 and 18, see the rejection of claim 4.


Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (U.S. Patent Application Publication 2010/0153994) in view of Balakrishnan et al. (U.S. Patent Application Publication 2014/0109123).
	Referring to claim 7, Alexander discloses all of the limitations in claim 1, but fails to teach that selecting the non-addressable content item by maximizing, using a quantity of insertions associated with delivery of the non-addressable content item.
	Balakrishnan discloses determining the non-addressable content item by maximizing, using a quantity of insertions associated with delivery of the non-addressable content item (see Paragraphs 0045-0049).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the targeted advertisement system, as taught by Alexander, to include to maximizing functionality, as taught by Balakrishnan, for the purpose of providing advertisements to viewers that have the highest reach per cost (see Paragraph 0049).

	Referring to claims 14 and 20, see the rejection of claim 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


September 28, 2022